Name: Commission Regulation (EEC) No 3075/91 of 21 October 1991 opening a standing invitation to tender for the export of 500 000 tonnes of common wheat held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 290/2722. 10 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3075/91 of 21 October 1991 opening a standing invitation to tender for the export of 500 000 tonnes of common wheat held by the German intervention agency 2. The regions in which the 500 000 tonnes of common wheat are stored are stated in Annex I to this Regulation. Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until 31 December 1991 . Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certi ­ ficates under Article 44 of Commission Regulation (EEC) No 3719/88 0. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3653/90 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as amended by Regulation (EEC) No 2203/90 (4), provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82(0, as last amended by Regulation (EEC) No 2619/90 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 17 October 1991 Germany notified the Commission that it wished to put up for sale for export to the Soviet Union 500 000 tonnes of common wheat held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . Notwithstanding Article 7 ( 1 ) of Regulation (EEC) No 1836/82 the time limit for submission of tenders under the first partial invitation to tender shall expire on 23 October 1991 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m. (Brussels time). 3. The last partial invitation to tender shall expire on 27 November 1991 . 4. The tenders shall be lodged with the German intervention agency. HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 500 000 tonnes of common wheat held by it. Article 5 The German intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II to this Regulation.Article 2 1 . The invitation to tender shall cover a maximum of 500 000 tonnes of common wheat to be exported to the Soviet Union. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. O OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 362, 27. 12. 1990, p . 28 . 0 OJ No L 139, 24. 5. 1986, p. 36. (4) OJ No L 201 , 31 . 7. 1990, p. 5. 0 OJ No L 202, 9 . 7. 1982, p. 23. (*) OJ No L 249, 12. 9. 1990, p. 8 . 0 OJ No L 331 , 2. 12. 1988 , p. 1 . 22. 10 . 91No L 290/28 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX I (tonnes) Place of storage Quantity Niedersachsen / Bremen 2 100 Nordrhein-Westfalen 7 100 Hessen 1 100 Bayern 5 500 Berlin / Brandenburg 50 000 Mecklenburg-Vorpommern 50 000 Sachsen 79 200 Sachsen-Anhalt 125 000 f ThÃ ¼ringen 180 000 ANNEX II Standing invitation to tender for die export of 500 000 tonnes of common wheat held by the German intervention agency ! (Regulation (EEC) No 3075/91 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases ( + ) reductions (-) (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers.